DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, which claims 11-13 are dependent upon, explicitly states that the first and second surfaces are parallel.  Claim 11-13 change the configuration which has been limited in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (USPUB 2018/0226832).

As to Claim 1, Singh discloses a charging device, comprising: a housing containing at least one induction coil and a circuit board operably coupled to the induction coil (Paragraph 27); and at least one solar panel operably coupled to the induction coil and the circuit board; wherein the induction coil is proximate a first surface of the housing to thereby define an induction area of the first surface (Figure 5, Element 44); wherein the solar panel is coupled to or integrated into a second surface of the housing such that the solar panel faces outward from the housing; and wherein the first surface and the second surface face in opposite directions (Figure 1, Element 12).
As to Claim 2, Singh discloses the charging device of claim 1, wherein the charging device further comprises a rechargeable battery operably coupled to the induction coil, the circuit board, and the solar panel (Paragraph 30).
As to Claim 4, Singh discloses the charging device of claim 1, wherein the housing has a frustoconical shape or a rectangular shape (Figure 5).

As to Claim 15, Singh discloses a charging device, comprising: a housing containing at least one induction coil and a circuit board operably coupled to the induction coil; and at least one solar panel operably coupled to the induction coil and the circuit board; wherein the induction coil is proximate a first surface of the housing to thereby define an induction area of the second surface; wherein the solar panel is coupled to or integrated into a second surface of the housing such that the solar panel faces outward from the housing; and wherein the housing has a first configuration wherein the second surface is parallel to the first surface, and a second configuration wherein the second surface is transverse to the first surface (Paragraphs 27, 30, and Figure 1, element 12, Figure 5, Element 44) (Seen in figures 1 and 2, solar panel/door 56 changes configuration).
As to Claim 16, Singh discloses the charging device of claim 15, wherein the second surface is rotatable relative to the first surface (Figure 2).
As to Claim 17, Singh discloses the charging device of claim 15, wherein the housing includes a compartment when the housing is in the first configuration, and wherein moving the housing from the first configuration to the second configuration opens the compartment to access the induction area of the first surface (Figure 2).
As to Claim 18, Singh discloses the charging device of claim 15, wherein the charging device further comprises a USB connector, a rechargeable battery, or both (Paragraphs 27 and 30).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh.

As to Claim 5, Singh discloses the charging device of claim 1, but does not explicitly state the housing comprises acrylonitrile butadiene styrene, polypropylene, polyethylene, thermoplastic polyurethane, polyvinylchloride, or a combination thereof.  However, the Examiner takes official notice that these materials are well known in the art, and one having ordinary skill in the art at the time of this invention would look to use one of these materials for their desired physical properties, such as being resilient from damage from an impact.
As to Claim 20, Singh discloses the charging device of claim 15, but does not expressly state wherein the charging device does not include a battery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the battery, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Not including the battery would reduce cost, weight, and complexity of the device, and therefore one having ordinary skill the in art would see a benefit in such a design change.


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Yeh et al. (USPUB 2016/0322850).

As to Claim 3, Singh discloses the charging device of claim 1, but does not expressly disclose wherein the charging device includes at least two induction coils adjacent to each other, such that the first surface includes at least two induction areas.  Yeh discloses the charging device includes at least two induction coils adjacent to each other, such that the first surface includes at least two induction areas (Figure 2b, Elements 31).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Yeh, and include two induction coils in the device of Singh in order to increase the charging coverage area.

As to Claim 8, Singh discloses a charging device, comprising: a housing containing at an induction coil and a circuit board operably coupled to the induction coils; and at least one solar panel operably coupled to the induction coil and the circuit board; wherein the solar panel is coupled to or integrated into a second surface of the housing such that the solar panel faces outward from the housing; and wherein the first surface is parallel to the second surface (Paragraphs 27 and 30, Figure 1, element 12 and Figure 5, Element 44).  Singh does not expressly disclose least two induction coils adjacent to each other; wherein each induction coil is proximate a first surface of the housing to thereby define two induction areas of the first surface.  Yeh discloses two induction coils adjacent to each other; wherein each induction coil is proximate a first surface of the housing to thereby define two induction areas of 

As to Claim 9, Singh and Yeh discloses the charging device of claim 8, but do not expressly state wherein the first surface comprises a polymer, the first surface being a non-slip surface.  However, the Examiner takes official notice that these materials are well known in the art, and one having ordinary skill in the art at the time of this invention would look to use one of these materials for their desired physical properties, such as being resilient from damage from an impact.

As to Claim 10, Signh and Yeh disclose the charging device of claim 8, wherein the first surface and the second surface face in opposite directions (Singh Figure 5).

As to Claim 14, Singh and Yeh disclose the charging device of claim 8, wherein the charging device further comprises a USB connector, a rechargeable battery, or both (Singh Paragraphs 27 and 30).

As to Claim 19, Singh and Yeh discloses the charging device of claim 15, but do not expressly state wherein the first surface comprises a polymer, the first surface being a non-slip surface.  However, the Examiner takes official notice that these materials are well known in the art, and one having ordinary skill in the art at the time of this invention would look to use one of these materials for their desired physical properties, such as being resilient from damage from an impact.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Singh and Langlois et al. (USPUB 2017/0294803).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859